

116 HRES 1102 IH: Recognizing the duty of the Federal Government to implement an agenda to Transform, Heal, and Renew by Investing in a Vibrant Economy (“THRIVE”).
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1102IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Ms. Haaland (for herself, Mrs. Dingell, Mr. Khanna, Mr. Brendan F. Boyle of Pennsylvania, Ms. Omar, Ms. DeLauro, Mr. Grijalva, Ms. Jackson Lee, Mr. McEachin, Ms. Lee of California, Ms. Tlaib, Mr. Smith of Washington, Ms. Norton, Mr. Blumenauer, Mr. Huffman, Ms. Barragán, Mr. García of Illinois, Mr. Kennedy, Ms. Escobar, Mr. Levin of Michigan, Ms. Schakowsky, Mr. Payne, Ms. Judy Chu of California, Mr. Lynch, Mr. Espaillat, Mr. Lowenthal, Mr. Thompson of Mississippi, Mr. Welch, Mrs. Watson Coleman, Ms. Velázquez, Ms. Pingree, Mr. Hastings, Ms. Clarke of New York, Ms. Wilson of Florida, Mr. Vargas, Mr. Pocan, Ms. Matsui, Mr. Connolly, Mr. Gomez, Ms. Bonamici, Ms. Pressley, Ms. Ocasio-Cortez, Mr. Higgins of New York, Mr. Engel, Mr. Nadler, Mr. Green of Texas, Ms. Jayapal, Mr. Cleaver, Mr. Cárdenas, Mr. McGovern, Mr. Raskin, Ms. Bass, Ms. Clark of Massachusetts, Ms. Sherrill, Mr. Danny K. Davis of Illinois, Mr. Lawson of Florida, Mrs. Demings, Ms. Blunt Rochester, Ms. Scanlon, Mr. Suozzi, Mr. Cohen, Ms. Kaptur, Mr. Crist, Ms. McCollum, Mr. Ted Lieu of California, Mrs. Carolyn B. Maloney of New York, Mrs. Trahan, Mr. Soto, Mr. Kildee, Mr. Serrano, Mr. Morelle, Ms. Speier, Mrs. Kirkpatrick, Mr. Schiff, Mr. Jeffries, Ms. DeGette, Mr. Horsford, and Mr. Takano) submitted the following resolution; which was referred to the Committee on Education and Labor, and in addition to the Committees on Energy and Commerce, Transportation and Infrastructure, Natural Resources, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the duty of the Federal Government to implement an agenda to Transform, Heal, and Renew by Investing in a Vibrant Economy (THRIVE).Whereas families and communities throughout the United States share similar hopes and dreams of a good life that is free from worry about meeting basic needs, with reliable and fulfilling work, a dignified and healthy standard of living, and the ability to enjoy time with loved ones;Whereas the United States faces the stress of multiple, overlapping crises—old and new—that prevent the achievement of these fundamental human rights and needs, in which the COVID–19 pandemic has killed over 180,000 United States residents; tens of millions of United States workers remain unemployed; rising economic inequality has made working families vulnerable; tens of millions of individuals do not get the health care they need; and intensifying climate change increases the threats to our health, economy, and livelihoods;Whereas these health, economic, and climate crises have magnified centuries-old injustices, causing high rates of death and hardship among Black, Brown, and Indigenous communities due to long-standing systemic racism—a fact spotlighted by an emerging, multiracial movement to end violence against Black people; Whereas these crises are causing the inequitable workloads of women—particularly women of color—to grow, especially as women of color overwhelmingly make up the essential workforce, bearing the weight of the increased care needs of children, the elderly, and the sick;Whereas, even before the COVID–19 crisis, many rural communities and independent family farmers suffered from poverty, declining economic opportunity, and alarming rates of farm bankruptcy, including loss of land from Black farmers and the exploitation of Black, Brown, and Indigenous farmers caused by predatory and racist public, private, and governmental institutions and policies;Whereas the root of our interlocking economic and environmental crises is society’s historical willingness to treat some communities and workers as disposable;Whereas it is necessary to counteract systemic injustice and value the dignity of all individuals in order to address unemployment, pandemics, or climate change and ensure the survival of the Nation and the planet; Whereas the choices made in response to these crises will shape the United States direction for the 21st century and beyond, offering an opportunity to reshape our society to provide a good life for each of us and for our children and grandchildren; andWhereas the United States has the means to support fulfilling livelihoods for millions of people—Black, Indigenous, Brown, Latinx, Asian/Pacific Islander, White, immigrant, urban and rural, old and young, of many faiths, genders, abilities, and talents—while working to heal harms, protect communities, and invest in a future that fosters justice, not crisis: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)it is the duty of the Federal Government to respond to the crises of racial injustice, mass unemployment, a pandemic, and climate change with a bold and holistic national mobilization, an Agenda to Transform, Heal, and Renew by Investing in a Vibrant Economy (THRIVE) (referred to in this resolving clause as the Agenda), to build a society that enables—(A)greater racial, economic, and gender justice;(B)dignified work;(C)healthy communities; and(D)a stable climate; and(2)such Agenda shall be assessed upon its ability to uphold its foundational pillars, including—(A)creating millions of good, safe jobs with access to unions by—(i)investing in projects including—(I)upgrading our broken infrastructure to expand access to clean and affordable energy, transportation, high-speed broadband, and water, particularly for public systems;(II)modernizing and retrofitting millions of homes, schools, offices, and industrial buildings to cut pollution and costs;(III)investing in public health and care work, including by increasing jobs, protections, wages, and benefits for the historically unpaid and undervalued work of caring for children, the elderly, and the sick; (IV)protecting and restoring wetlands, forests, and public lands, and cleaning up pollution in our communities;(V)creating opportunities for family farmers and rural communities, including by untangling the hyper-consolidated food supply chain, bolstering regenerative agriculture, and investing in local and regional food systems that support farmers, agricultural workers, healthy soil, and climate resilience; and(VI)developing and transforming the industrial base of the United States, while creating high-skill, high-wage manufacturing jobs across the country, including by expanding manufacturing of clean technologies, reducing industrial pollution, and prioritizing clean, domestic manufacturing for the aforementioned investments; (ii)prioritizing the mobilization of direct public investments, while excluding false solutions that—(I)increase inequality;(II)privatize public lands, water, or nature;(III)violate human rights;(IV)expedite the destruction of ecosystems; or(V)decrease union density or membership;(iii)driving investment toward real full employment, where every individual who wishes to work has a viable pathway to a meaningful and dignified job with the right to form a union, including by establishing new public employment programs, as necessary; and(iv)subjecting each job created under this Agenda to high-road labor standards that—(I)require family-sustaining wages and benefits, including child care support;(II)ensure safe workplaces;(III)protect the rights of workers to organize; and(IV)prioritize the hiring of local workers to ensure wages stay within communities to stimulate economic activity;(B)building the power of workers to fight inequality by—(i)reversing the corporate erosion of workers’ organizing rights and bargaining power so that millions of new clean energy jobs, as well as millions of existing low-wage jobs across the economy, become the family-supporting union jobs that everyone deserves, including by—(I)passing the bipartisan Protecting the Right to Organize Act;(II)repealing the ban on secondary boycotts;(III)requiring employer neutrality with regard to union organizing;(IV)ensuring that franchising and other corporate structures may not be used to hinder collective bargaining on a company-wide, regional, or national basis;(V)advancing sectoral bargaining in certain economic sectors; and(VI)ensuring that no workers are misclassified as independent contractors;(ii)expanding union representation for all workers; and(iii)creating ladders of opportunity, particularly for women and people of color, to access registered apprenticeship and pre-apprenticeship programs in communities of all sizes across the country;(C)investing in Black, Brown, and Indigenous communities to build power and counteract racial and gender injustice by—(i)directing at least 40 percent of investments to communities that have been excluded, oppressed, and harmed by racist and unjust practices, including—(I)communities of color;(II)low-income communities;(III)deindustrialized communities; and(IV)communities facing environmental injustice;(ii)ensuring that investments in these communities enable—(I)the creation of good jobs with family-sustaining wages;(II)economic ownership opportunities that close the racial wealth gap;(III)pollution reduction;(IV)climate resilience;(V)small business support;(VI)economic opportunities for independent family farmers and ranchers; and(VII)the expansion of public services;(iii)ensuring that affected communities have the power to democratically plan, implement, and administer these projects;(iv)prioritizing local and equitable hiring and contracting that creates opportunities for—(I)people of color;(II)immigrants, regardless of immigration status;(III)formerly incarcerated individuals;(IV)women;(V)LGBTQIAP+ individuals;(VI)disabled and chronically ill individuals; and(VII)marginalized communities; and(v)providing access to quality workforce training, including through registered apprenticeships and pre-apprenticeships to ensure real pathways to good careers, including those that have historically been inaccessible;(D)strengthening and healing the nation-to-nation relationship with sovereign Native Nations, including by—(i)making systemic changes in Federal policies to honor the environmental and social trust responsibilities to Native Nations and their Peoples, which are essential to tackling society’s economic, environmental, and health crises;(ii)strengthening Tribal sovereignty and enforcing Indian treaty rights by moving towards greater recognition and support of the inherent self-governance and sovereignty of these nations and their members; and(iii)promulgating specific initiatives that reflect the nuanced relationships between the Native Nations, including—(I)the confirmation by Congress that Tribal nations can exercise their full and inherent civil regulatory and adjudicatory authority over their own citizens, lands, and resources, and over activities within their Tribal lands;(II)the codification of Free, Prior, and Informed Consent as it relates to Tribal consultation; and(III)the implementation of the United Nations Declaration on the Rights of Indigenous Peoples, without qualification;(E)combating environmental injustice and ensuring healthy lives for all, including by—(i)curtailing air, water, and land pollution from all sources;(ii)removing health hazards from communities;(iii)replacing lead pipes to ensure clean water is available to all;(iv)remediating the cumulative health and environmental impacts of toxic pollution and climate change;(v)ensuring that affected communities have equitable access to public health resources that have been systemically denied, which includes—(I)upgrading unhealthy and overcrowded homes, public schools, and public hospitals;(II)ensuring access to healthy food, mental health support, and restorative justice; and(III)investing in universal childcare, care for individuals with disabilities, senior care, and a robust care workforce; and(vi)focusing these initiatives in Black, Brown, and Indigenous communities that have endured disproportionately high death rates from COVID–19 due to higher exposure to air pollution and other cumulative health hazards as a result of decades of environmental racism;(F)averting climate and environmental catastrophe, including by—(i)contributing to a livable climate and environment for today and for future generations, including by—(I)staying below 1.5 degrees Celsius of global warming;(II)building climate resilience to keep communities safe; and(III)ensuring sustainable resource use;(ii)deploying investments and standards in the electricity, transportation, buildings, manufacturing, lands, and agricultural sectors to spur the largest expansion in history of clean, renewable energy, emissions reductions, climate resilience, and sustainable resource use; (iii)transforming the power sector in order to move the country, by not later than 2035, to carbon pollution-free electricity that passes an environmental justice screen to prevent concentrating pollution in Black, Brown, and Indigenous communities;(iv)prioritizing materials and parts that meet high labor, environmental, and human rights standards throughout the supply chain; (v)supporting sustainable, domestic production of healthy, nutritious food that pays independent farmers and ranchers a fair price for their land stewardship; and(vi)ensuring that funding under this Agenda goes to workers and communities affected by the economic and environmental crises, not to corporate fossil fuel polluters;(G)ensuring fairness for workers and communities affected by economic transitions by—(i)guaranteeing that workers and communities in industries and regions in economic transition due to COVID–19, climate change, and other economic shocks receive—(I)stable wages and benefits, including full pension and health care;(II)early retirement offerings;(III)crisis and trauma support; and(IV)equitable job placement; and(ii)investing in transitioning areas to support—(I)economic diversification;(II)high quality job creation;(III)community reinvestment;(IV)retooling and conversion;(V)reclamation and remediation of closed and abandoned facilities and sites;(VI)child and adult care infrastructure; and(VII)funding to shore up budget shortfalls in local and State governments; and(H)reinvesting in public sector institutions that enable workers and communities to thrive by—(i)rebuilding vital public services and strengthening social infrastructure in cities and counties, health care systems, schools, the postal service, and other services;(ii)investing in equitable public education opportunities, including career and technical education pathways that prepare youth—especially girls; Black, Brown, and Indigenous students; students with disabilities; students from low-income families; and other students from marginalized groups—for high-quality jobs of the future, and state of the art technology and schools, so that from the beginning students are prepared to transform society and preserve democracy;(iii)investing in the workers who provide care to children, the elderly, and communities burdened by neglect;(iv)creating new public institutions, inspired by and improving upon New Deal-era institutions, to ensure universal access to critical resources and to strategically and coherently mobilize and channel investments, in line with the above priorities, at the scale and pace that these times require; and(v)coupling this institutional renewal with democratic governance and accountability to correct the systemic misallocation of resources and representation that prevents families and communities from meeting fundamental human needs and pursuing fulfilling lives.